COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-13-00093-CV

JOHN KYLE KRAMER                                                    APPELLANT

                                          V.

WEIR SPM                                                             APPELLEE

                                    ------------

       FROM COUNTY COURT AT LAW NO. 3 OF TARRANT COUNTY

                                    ------------

                                    ORDER

                                    ------------

      We have considered appellant’s “Motion Requesting Clarification, And

Court Order, Regarding Payment Of Certain Record Costs.” Appellant contends

that appellee should be required to pay for the additional items that it has

requested to be included in the clerk’s record and reporter’s record because they

are unnecessary.

      We therefore abate this appeal and remand this cause to the trial court for

a hearing to determine whether the requested supplemental materials are

necessary to this appeal. Specifically,

      (1)   The trial court shall determine which, if any, of the additional

documents requested by appellee to be included in the clerk’s record are
unnecessary to the appeal in order to aid this court’s decision whether to require

appellee to pay the costs for the preparation of any unnecessary portion, see

Tex. R. App. P. 34.5(b); and

         (2) If the trial court finds that all or part of appellee’s designated additions

to the reporter’s record are unnecessary to the appeal, then the trial court shall

decide which party should initially pay the costs for the preparation of the

unnecessary additions to the reporter’s record and shall so order that party to

pay those initial costs. See Tex. R. App. P. 34.6(c)(3).

         The trial court shall conduct the hearing on or before Monday, May 20,

2013, and shall file with this court a supplemental record of the hearing, including

a supplemental reporter’s record of any live hearing and a supplemental clerk’s

record—containing findings of fact and any conclusions of law supporting the trial

court’s determinations and any supplemental orders—on or before Tuesday,

May 28, 2013. This appeal shall be automatically reinstated upon the filing of the

supplemental record.

         Appellant’s motion remains pending.

         The clerk of this court is directed to transmit a copy of this order to the

attorneys of record, the trial court judge, the court reporter, and the trial court

clerk.

         DATED April 18, 2013.

                                                       PER CURIAM




                                             2